Citation Nr: 1221462	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1959.


This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which granted service connection for bilateral hearing loss an assigned an initial noncompensable evaluation, effective December 13, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is of greater severity than the current noncompensable rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

Review of the claims folder reveals that the Veteran was afforded a VA audiometric examination in April 2008.  While the examiner conducted audiometric and speech recognition testing, it is unclear whether he actually questioned the Veteran regarding the functional effects his bilateral hearing loss has on his occupation as a pastor and singer.  On his VA Form 9, the Veteran stated that his hearing had gotten so bad that he could no longer understand words.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims ("Court") held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, not only has the Veteran stated that his bilateral hearing has worsened, but VA treatment subsequent to the VA examination show that he has been fitted with hearing aids.  As this evidence clearly indicates a possible worsening of his service-connected bilateral hearing loss disability, the Board concludes that another VA examination is warranted.  

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated December 2008, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the Veteran's bilateral hearing loss since December 2008 and associate those records with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, schedule the Veteran with an appropriate clinician for a VA audiological examination to determine the current severity of his bilateral hearing loss.  Any and all tests and evaluations deemed necessary should be performed (to include audiological testing), and the results must be reported in detail.  The examiner should elicit a complete history of the Veteran's hearing loss symptoms and problems and note that, in addition to the examination findings, the Veteran's history has been taken into consideration.

The examiner should specifically describe the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

3.  After completing any further development deemed necessary, readjudicate the appeal, to include, if deemed warranted, consideration of an extraschedular evaluation. If the benefit is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

